              Case 2:21-cv-12069-SJM-DRG ECF No. 1, PageID.1 Filed 09/03/21 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION
                                           ******

          1800 MICHIGAN AVENUE LLC; 240 W
           9 MILE LLC; AND 200 W MICHIGAN
          AVENUE, LLC,                                    Case No.:
                                                          Hon.

                              Plaintiffs,
          v

          THE UNITED STATES SMALL BUSINESS
          ADMINISTRATION, and ISABELLA CASILLAS
          GUZMAN, in her Official capacity as administrator
          of the Small Business Administration,

                              Defendants.

          Nicole M. McCarthy (P74913)
          GROVER LEWIS JOHNSON
          Attorneys for Plaintiff
          2800 Livernois, Suite 130
          Troy, MI 48083
          248-509-7063



                               COMPLAINT FOR DECLARATORY RELIEF
                                     AND MONEY DAMAGES

                  NOW COME Plaintiffs, 1800 Michigan Avenue LLC; 240 W 9 Mile, LLC; and 200 W

          Michigan Avenue, LLC, by and through its attorneys, GROVER LEWIS JOHNSON and for its

Grover    Complaint for Money Damages and Declaratory Relief and against Defendant, ISABELLA
 Lewis
Johnson
          CASILLAS GUZMAN, in her Official capacity as administrator of the Small Business

          Administration, and the UNITED STATES SMALL BUSINESS ADMINISTRATION, states as

          follows:

                                               THE PARTIES
          Case 2:21-cv-12069-SJM-DRG ECF No. 1, PageID.2 Filed 09/03/21 Page 2 of 5




           1. 1800 Michigan Avenue LLC; 240 W 9 Mile, LLC; and 200 W Michigan Avenue, LLC

              (hereinafter referred to as “Plaintiffs”) are Michigan corporations, licensed to and

              conducting business in the State of Michigan and operating a chain of restaurants doing

              business as Bobcat Bonnie’s. Their principle place of business is in the County of Oakland,

              State of Michigan.

           2. The Small Business Administration (hereinafter referred to as “SBA”) is an agency of the

              federal government headquartered in Washington, District of Columbia.

           3. Isabella Casillas Guzman is the administrator of the Small Business Administration and on

              information and belief, is based in the Washington, District of Columbia.

                                             JURISDICTION & VENUE

           4. Plaintiffs seek damages and declaratory relief both of which are within this Court’s

              jurisdiction.

           5. Defendant SBA is an agency of the federal government.

           6. Ms. Guzman is an agent of the federal government in her capacity as the administrator of

              the SBA.

           7. Jurisdiction is proper 15 USC §9009c where Plaintiff seeks monetary damages by way of

              monies promised by Defendants from the Restaurant Revitalization Fund.

           8. Jurisdiction is proper under 5 USC §706 where Plaintiff seek to compel the Small Business

Grover        Administration’s action unlawfully withheld or unreasonable delayed.
 Lewis
Johnson
           9. Venue is proper pursuant to 28 USC §1391(a) because all or a substantial part of the

              transactions at issue took place within the Eastern District of Michigan.

                                            FACTUAL BACKGROUND

           10. Plaintiffs reallege and incorporate by reference the allegations contained in paragraphs 1-

              9 above.

                                                       2
          Case 2:21-cv-12069-SJM-DRG ECF No. 1, PageID.3 Filed 09/03/21 Page 3 of 5




           11. On March 11, 2021, the President signed the American Rescue Plan Act of 2021 (ARPA).

              H.R. 1319, 117th Cong. (2021). This included appropriations of $28,600,000,000.00 for a

              Restaurant Revitalization Fund (the “Fund”) to be administered by the Administrator of

              the Small Business Administration in order to disburse monies to restaurants suffering

              pandemic-related revenue loss. 15 USC §9009c.

           12. The purpose of the Fund is to provide emergency relief for eligible restaurants, bars, and

              other qualifying businesses impacted by COVID-19.

           13. Plaintiffs applied for and were granted monies from the Fund.

           14. Plaintiffs received unconditional written confirmation of the approval of monies from

              Defendants.

           15. When funding was not received, Plaintiffs’ representative received both written and oral

              confirmation that the monies were forthcoming.

           16. Defendants have not dispersed monies from the Fund in violation of 15 USC §9009c.

                                               COUNT I
                                          EQUITABLE ESTOPPEL

           17. Plaintiffs reallege and reincorporate by reference the allegations contained in paragraph 1-

              16 above.

           18. After Plaintiffs’ application was approved, Defendants made written and oral statements

              to Plaintiffs confirming the monies were forthcoming from the Fund, on multiple
Grover
 Lewis        occasions, over a period of weeks and months.
Johnson

           19. Plaintiffs did then rely on the approvals and use the monies for the intended purpose

              including but not limited to the purchase of new equipment and supplies, and employee

              wages, in an amount exceeding $75,000.00.

           20. Plaintiffs had no knowledge and should not have known that Defendants’ statements were

              false.
                                                        3
            Case 2:21-cv-12069-SJM-DRG ECF No. 1, PageID.4 Filed 09/03/21 Page 4 of 5




             21. Defendants inducement did result in monetary damages to Plaintiffs which previously

                relied on multiple assurances the monies were forthcoming.

             22. An actual controversy exists between Plaintiffs and Defendants.

             23. Defendants’ unlawful withholding and delay of promised monies is contrary to 15 USC

                §9009c.

             24. The SBA having already approved the monies for Plaintiffs and made several promises

                should be estopped from claiming now that Plaintiffs is otherwise not entitled to the

                monies.

                                                COUNT II
                                           DECLARATORY RELIEF

             25. Plaintiffs reallege and reincorporate by reference the allegations contained in paragraph 1-

                24 above.

             26. Defendants are in possession of monies promised to Plaintiffs pursuant to the Restaurant

                Revitalization Fund, administered by Defendants. 15 USC §9009c.

             27. This court has the power to enforce Defendants’ obligation to disperse the monies as

                promised. 5 USC §706.

             WHEREFORE, Plaintiffs respectfully requests that this Honorable Court:

             a. award the requested declaratory relief,

             b. award damages in the exact amount of the promised monies, costs and attorney fees,
Grover
 Lewis       c. award all other relief the Court may deem just, proper or equitable.
Johnson



                                                       Respectfully Submitted,
                                                       GROVER LEWIS JOHNSON


          Dated: September 3, 2021                 By: /s/ Nicole M. McCarthy________
                                                      Nicole M. McCarthy
                                                      Michigan Bar No.: (P74913)
                                                      Grover Lewis Johnson
                                                          4
          Case 2:21-cv-12069-SJM-DRG ECF No. 1, PageID.5 Filed 09/03/21 Page 5 of 5




                                           2800 Livernois, Bldg. D, Suite 130
                                           Troy, Michigan 48083
                                           (248) 509-7063 / (248) 817-5643 fax
                                           nmccarthy@groverlewisjohnson.com




Grover
 Lewis
Johnson




                                              5
